NATHAN, RAYMOND G., Associate Judge.
Appellant seeks review of his conviction of the crime of robbery pursuant to a non-jury trial.
Appellant contends (1) that the State failed to establish a prima facie case of robbery against him on the ground that the identification of him by eye witnesses was unsatisfactory and (2) that the trial court committed error in permitting the police officer to testify that an alleged identification of the defendant had been made during the course of the officer’s investigation when such testimony, as to the appellant, was hearsay.
The evidence discloses that the witnesses made positive and unequivocal identification under circumstances which gave such witnesses ample opportunity to make and establish such identification. Therefore, there was substantial competent evidence to sustain the findings of the trial court.
The second point raised by the appellant is without merit as the objectionable hearsay was entirely cumulative and repetitious of other testimony in the record and thus harmless error. See Fla.Stat. 924.33 F.S.A., Urga v. State, Fla.App.1963, 155 So.2d 719.
Affirmed.